internal_revenue_service number release date index number --------------------------------- --------------------------- ---------------------------------------------------- in re ruling_request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------- id no ----------- ----------------- telephone number ---------------------- refer reply to cc psi b04 plr-148316-12 date date legend taxpayer taxpayer trust date date year year year ----------------------- --------------------- ---------------------------------------- -------------------------- ---------------------- ------- ------- ------- dear -------------------------- this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate taxpayer 1’s and 2’s gst_exemption to two transfers to a_trust the facts and representations submitted are summarized as follows on date in year taxpayer and created and funded an irrevocable_trust trust for the benefit of their children and their descendants it has been represented that neither taxpayer filed a form_709 united_states gift and generation-skipping_transfer_tax return for year on date in year taxpayer and each contributed_property to trust taxpayer and retained an accountant to prepare their respective form sec_709 to report their transfers and allocate their gst_exemption to trust date sec_1 and are prior to date in preparing the form sec_709 for taxpayer and the accountant inadvertently failed to allocate their respective gst_exemption to the transfers this failure was discovered in year when their estate plan was reviewed plr-148316-12 taxpayer and represent that no taxable_distributions or taxable terminations have occurred with respect to trust and that no contributions other than the year and transfers have been made to trust taxpayer and further represent that except for the year and transfers they have not made any other transfers that would utilize their respective gst exemptions taxpayer and request an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate their respective gst_exemption to the year and transfers to trust law and analysis sec_2601 imposes a tax on every gst which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 as in effect at the time of the year and transfers provides that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor's lifetime is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-148316-12 notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied taxpayer and are each granted an extension of time of days from the date of this letter to allocate their respective gst_exemption to the year and year transfers the allocations will be effective as of the date of each transfer to trust and the value of each transfer to trust as determined for federal gift_tax purposes will be used in determining the amount of gst_exemption to be allocated to trust the allocations should be made on form sec_709 for year sec_1 and and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to each form_709 plr-148316-12 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries lorraine e gardner ______________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
